Citation Nr: 1745198	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-19 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for PTSD.

(Issues of entitlement to waiver of recovery of three overpayments of VA compensation benefits have been addressed in a separate decision.)



REPRESENTATION

Appellant represented by:	Leslie Gaines, Attorney


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to January 1987 and February 1988 to March 1989.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

While the Veteran requested a Board hearing when he filed his substantive appeal, his representative withdrew this request on his behalf in May 2016. 


FINDINGS OF FACT

1. The March 2007 rating decision denying service connection for PTSD is final. 

2. Evidence has been received since the March 2007 rating decision that suggests the Veteran's PTSD is related to service. 

3. There is no credible evidence that the claimed in-service stressors occurred, including that the Veteran witnessed the November 1985 attack in Frankfurt, Germany. 


CONCLUSIONS OF LAW

1. The March 2007 rating decision is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2. The criteria to reopen the claim for service connection for PTSD have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

The Board finds that VA's duties to notify and assist have been met and all due process considerations have been satisfied.  Except as discussed herein, the Veteran has not raised issues with the duties to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  Moreover, while new evidence was received after the last Supplemental Statement of the Case, AOJ consideration was waived by the Veteran's attorney. 

The Board notes that service treatment records from the Veteran's second period of service are missing.  The Board finds that the appropriate procedures to obtain any missing records were followed and further attempts to obtain them would be futile.  When service records are missing through no fault of the veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the veteran or against VA arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  

The Board also notes that the Veteran has been diagnosed with several different psychiatric disorders during the period on appeal.  The Board, however, does not find that it would be appropriate to broaden his claim to encompass diagnoses other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The argument put forth by the Veteran and his attorney, as highlighted in the May 2016 memorandum of law, is that he has PTSD, with other disorders secondary to his PTSD.  Additionally, the Veteran's argument primarily relies on a May 2010 psychiatric evaluation diagnosing him with PTSD related to service.  Accordingly, the claim will not be broadened under Clemons.

The pertinent regulations were provided to the Veteran in the Supplemental Statement of the Case and will not be repeated here.

Reopening Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104.  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

The Veteran filed to reopen his claim of service connection for PTSD in July 2006.   The RO reopened the claim but denied service connection in March 2007 because the evidence did not show that a stressful event occurred in service.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The Veteran filed to reopen his claim in August 2009.  In support of his claim, the provided a private mental health evaluation in which he was diagnosed with PTSD related to a specific stressor in service and documentation that the stressor occurred. 

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). When credibility is presumed, the aforementioned evidence suggests that the Veteran experienced a verified stressor in service and has a current diagnosis of PTSD related to that stressor.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for PTSD.  The appeal is granted to this extent only.   

Service Connection for PTSD

The Veteran contends that his PTSD diagnosis is related to in-service events, but he has made various contentions regarding the actual stressor throughout the years.  During the January 1991 VA examination, he reported that his mental health issues began in Germany because of harassment by superior officers.  During the May 1993 DRO hearing, he repeated that he had issues with superior officers related to race and he received numerous, but unwarranted, Article 15s.  

In a PTSD questionnaire filled out by the Veteran in June 1996, he reported serving as combat support in a war zone in Lebanon for two months.  During that time, he witnessed a family "totally fused together" from an explosion.  He also reported that he personally killed his best friend with a car and generally saw people dying. 

During an August 1996 psychiatric evaluation, he again reported being in a motor vehicle accident which killed his best friend.  He stated that his best friend's family demanded a "congressional investigation" into the incident.  He also reported that he was having nightmares about serving in Lebanon in 1983 or 1984, when he saw a family killed by a bomb.  In January 2000, the Veteran was admitted to the hospital on a voluntary basis and underwent a psychiatric evaluation.  He reported being hospitalized twice in service and seeing people killed in combat in Grenada and Bosnia.  

Finally, since July 2006, the Veteran has contended that he was in Frankfurt, Germany during a terrorist attack on an American military shopping complex in November 1985.  

In consideration of the Veteran's numerous conflicting statements regarding the in-service PTSD stressors, the Board finds that his statements are not probative evidence of the stressors occurrence.  The Board will focused its analysis, primarily on the November 1985 attack because it is the only verified in-service event and the crux of the Veteran's claim during the current period on appeal.

Service connection for PTSD requires the following: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.   Here, the issue lies with the third element, or credible supporting evidence that the claimed in-service stressor occurred.  

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See id.  Despite the Veteran's statements otherwise, there is no evidence he engaged in combat, in Lebanon, Bosnia, or otherwise.  His military records show that he served in Germany, Korea, and the United States, with no combat service.  Accordingly, there must evidence that corroborates the occurrence of the claimed stressors.

While the November 1985 incident has been verified, the Board finds that there is no credible evidence that supports his claim that he was injured and witnessed individuals suffer injuries in the attack.  As discussed, the Board does not find that the Veteran's statements are credible and there is no other evidence, including service treatment records, personnel records, or buddy statements, which support his contentions that he was in Frankfurt during the incident nor that his other claimed stressors occurred.  Instead, service records show that the Veteran was stationed in Mainz and Wiesbaden, Germany between October 1985 and February 1986, rather than Frankfurt, and there are no treatment records that reflect treatment for injuries stemming from the attack.  While the service records show that the Veteran sought treatment for stress management in February 1986 and reported insomnia and nervousness in 1987, these records do not verify that the Veteran witnessed the Frankfurt attack or that any other claimed stressor occurred. 

The Board acknowledges the evidence documenting the Veteran's extensive mental health history and medical opinions relating the Veteran's PTSD to service, including the detailed psychiatric evaluation completed by Dr. Mangold in May 2016.  These records, however, are based on the Veteran's statements, which the Board determined lack probative value and are not corroborated by credible sources.  Accordingly, the medical opinions are not probative in this regard.  The Board also acknowledges that the service treatment records for his second period of service are missing.  The Veteran's claimed stressors, however, allegedly took place during his first period of service and there is no credible evidence of their occurrence.   

The Board thus finds that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim is denied. 




ORDER

The claim to reopen service connection for PTSD is granted.

Service connection for PTSD is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


